United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                            No. 04-20169                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TERRANCE J. WILLIAMS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:96-CR-78-ALL
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Terrance J. Williams has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Williams received a

copy of counsel’s motion but filed no response.    Our independent

review of the brief and the record discloses no nonfrivolous

issues for appeal.   Counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the appeal is DISMISSED.   See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.